DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed on 06/24/2019. Claims 1-20 are submitted for examining.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 11/18/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7, 9-10, 13-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (US20140376555). 

	Regarding claim 1, the cited reference Choi discloses an integrated circuit, comprising: completer devices; requester devices  (Fig. 1 discloses block 100 for server associated with multiple virtual machines 101, 102, and 103 and block 120 for network server associated with  virtual machines 121, 122, and 123)

    PNG
    media_image1.png
    512
    438
    media_image1.png
    Greyscale
 
(¶0125 discloses checking a data attribute or service attribute of the flow after the receiving the flow.¶0175 discloses receiving the data flows that are generated from the virtual machines); an interconnect fabric coupled to the requester devices and the completer devices  and including distributed shared cache memory operable to queue transactions moving through the interconnect fabric, wherein the interconnect fabric is configured to transfer request packets of the transactions from the requestor devices to the completer devices (See Fig. 1 above); and a quality of service (QoS) regulator (¶0138 discloses that the network function flow switch may be configured to assign highest priorities to a flow. ¶0178 discloses that the switch 110 periodically updates through the switch agent 112 the QoS information for all the flows in the switch as well as the network and QoS information for the virtual machines in the system, the switch 110 may provide an optimal QoS to each flow according to service types that the corresponding virtual machines provide, which means managing the flow QOS) configured to: receive a first request packet including a first attribute associated with a first completer device of the completer devices (¶0125 discloses checking a data attribute or service attribute of the flow after the receiving the flow.¶0175 discloses receiving the data flows that are generated from the virtual machines); extract the first attribute from the first request packet (¶0176 discloses that the switch 110 analyzes the received data flows and extracts the flow information); identify a first QoS value based on the first attribute (¶0224 discloses that the switch 111 finds network information…and then determines a QoS policy for the received flow based on the network information, the QoS information and the QoS information of the flow), the first QoS value establishing a first priority level for the first request packet based on the first attribute associated with the first completer device (¶0127 discloses the switching of the flow according to the service attribute … may include: assigning a highest priority to a flow); and modify the first request packet to include the first QoS value such that the interconnect fabric transfers the first request packet according to the first priority level (¶0178 discloses that the switch 110 periodically updates through the switch agent 112 the QoS information for all the flows in the switch as well as the network and QoS information for the virtual machines in the system, the switch 110 may provide an optimal QoS to each flow according to service types that the corresponding virtual machines provide. ¶0308 further discloses that the switch 430 may assign a high priority to any flow having a service attribute….by providing optimal QoS to the service data).

Regarding claims 6 and 16, the claims are drawn to an integrated circuit and a method performing substantially the same features of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 7, the cited reference Choi discloses all limitations of claim 6. Choi further discloses wherein the QoS regulator is separate from the requester device and positioned between the requester device and the interconnect fabric to receive the first request packet outputted by the requester (Fig. 1 discloses a flow controller between a server or function network server and the switch. ¶0239 discloses that the flow controller 130 generates virtual flow information and network function information about the new flow based on the corresponding new flow information, updates the switching table and the network function table of the flow controller 130 (S308), and delivers the updated tables to the edge agent 105, the switch agent 112, and network function agent 125 (S309) such QOS information (¶0245)).

Regarding claim 9, the cited reference Choi discloses all limitations of claim 6. Choi further discloses wherein the first request packet further includes an original QoS value set by the requester device, and wherein modifying the first request packet is performed by replacing the original QoS value with the first QoS value (¶0178 discloses that the switch 110 periodically updates through the switch agent 112 the QoS information for all the flows in the switch as well as the network and QoS information for the virtual machines in the system, the switch 110 may provide an optimal QoS to each flow according to service types that the corresponding virtual machines provide. ¶0308 further discloses that the switch 430 may assign a high priority to any flow having a service attribute….by providing optimal QoS to the service data).

Regarding claim 10, the cited reference Choi discloses all limitations of claim 6. Choi further discloses wherein the QoS regulator is further configured to: receive the first request packet including the first attribute associated with the completer device; extract the first attribute from the first request packet; and identify a first entry number linked to the first attribute (¶0125 discloses checking a data attribute or service attribute of the flow after the receiving the flow.¶0175 discloses receiving the data flows that are generated from the virtual machines. ¶0176 discloses that the switch 110 analyzes the received data flows and extracts the flow information. ¶0024 discloses that the switch 111 finds network information…and then determines a QoS policy for the received flow based on the network information, the QoS information and the QoS information of the flow).

Regarding claim 13, the cited reference Choi discloses all limitations of claim 6. Choi further discloses wherein the QoS override logic is coupled to the requester device and the QoS table to receive the first request packet and the new QoS value to modify the first request packet ( ¶0206 discloses that the switch 430 periodically updates the QoS information about all the flows in itself through the switch agent 432 as well as the QoS information and the network information about the virtual machines included in the system, it may provide optimal QoS to each flow according to the service types that the corresponding virtual machines provide. ¶0245 further discloses that the switch 430 may assign a high priority to any flow having a service attribute of “server-server” when a service attribute of the corresponding virtual machine is “server-server”, and may assign a high priority to any flow having a service attribute of “subscriber-server” when the service attribute of the corresponding virtual machine is “subscriber-
server”, thereby providing optimal QoS to the service data).

Regarding claim 14, the cited reference Choi discloses all limitations of claim 6. Choi further discloses wherein wherein the QoS regulator is further configured to identify the first QoS value based on a second attribute associated with the completer device in addition to the first attribute (¶0224 discloses that the switch 111 finds network information…and then determines a QoS policy for the received flow based on the network information, the QoS information and the QoS information of the flow).

Regarding claim 17, the cited reference Choi discloses all limitations of claim 16. However, Choi  further wherein modifying the first request packet to include the first QoS value includes inserting the first QoS value into the first request packet. (¶0306 discloses if at 330 the switch 430 periodically updates the QoS information about all the flows in itself through the switch agent 432 as well as the QoS information and the network information about the virtual machines included in the system, it may provide optimal QoS to each flow according to the service types).

Regarding claim 18, the cited reference Choi discloses all limitations of claim 16. Choi further discloses wherein wherein the first request packet further includes an original QoS value set by a requester device and modifying the first request packet is performed by replacing the original QoS value with the first QoS value (¶0178 discloses that the switch 110 periodically updates through the switch agent 112 the QoS information for all the flows in the switch as well as the network and QoS information for the virtual machines in the system, the switch 110 may provide an optimal QoS to each flow according to service types that the corresponding virtual machines provide. ¶0308 further discloses that the switch 430 may assign a high priority to any flow having a service attribute….by providing optimal QoS to the service data).

Claims 1-2, 6, 8, 10-12, 15, 17, 19, and 20are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balkan et al (US20120159088). 
	Regarding claim 1, the cited reference Balkan discloses an integrated circuit (¶0006 discloses a system-on-a-chip (SoC) or application-specific integrated circuit (ASIC) such that several hardware and software components may be integrated within a single circuit), comprising: completer devices; requester devices (Fig. 1 and ¶0027 discloses peripherals 130 may have access to external memory 190 through logic circuit 110) configured to generate transactions to the completer devices, each transaction comprising a request packet including an attribute (¶0005 discloses a quality-of-service (QoS) mechanism may be implemented such that an entity generating a memory request may also provide information representing the QoS associated with that request. ¶0027 discloses that peripherals 130 may transmit memory access requests … extract information from these requests, and provide the extracted information to logic circuit 110); an interconnect fabric coupled to the requester devices and the completer devices and including distributed shared cache memory operable to queue transactions moving through the interconnect fabric, wherein the interconnect fabric is configured to transfer request packets of the transactions from the requestor devices to the completer devices (See Fig. 1 bellow);

    PNG
    media_image2.png
    946
    637
    media_image2.png
    Greyscale

and a quality of service (QoS) regulator (Fig. 1, 2: Logic circuit 110) configured to: receive a first request packet including a first attribute associated with a first completer device of the completer devices (¶0010 discloses that the logic circuit may be configured to receive, from the interface circuit, identification information and user-defined information corresponding to a first transaction. ¶0027 discloses that peripherals 130 may transmit memory access requests … extract information (such as, for example, memory address information, identification information, and/or QoS information) from these requests); extract the first attribute from the first request packet (¶0027 discloses extract information (such as, for example, memory address information, identification information, and/or QoS information) from these requests); identify a first QoS value based on the first attribute (¶0027 discloses extracting information such as memory address information, identification information, and QoS information, which means that QOS information is related to address information, identification information), the first QoS value establishing a first priority level for the first request packet based on the first attribute associated with the first completer device; and modify the first request packet to include the first QoS value such that the interconnect fabric transfers the first request packet according to the first priority level (¶0037 discloses QoS circuit 210 may receive memory transactions from cache 170 that were originated by processor complex 140 and/or by another entity that does not support QoS encoding. In those cases, QoS 210 may add QoS information to such transactions based on a set or rules and/or a look-up table that correlates a type of transaction with a given QoS designation. The type of transaction may be determined, for example, from transaction identification information. ¶0039, Fig. 3: if at 330 the QoS bypass feature is enabled, then method 300 may determine at 350 whether the identification information of the received memory transaction matches identification information stored in another buffer (e.g., QoS buffer 230). If the identification information is a match, then method 300 may retrieve the stored QoS information at 360 and attach, append, or otherwise add that information to the received memory transaction before sending it to memory controller).

	Regarding claim 2, the cited reference Balkan discloses all limitations of claim 1. Balkan further discloses wherein the QoS regulator comprises: an attribute extraction logic configured to receive the first request packet and extract the first attribute; a configurable content addressable memory (CAM) or a register-based matching logic coupled to the attribute extraction logic and comprising a first entry number linked to the first attribute so that the first entry number can be identified based on the first attribute; a QoS table coupled to the configurable CAM and configured to link the first QoS value to the first entry number so that the first QoS value can be identified based on the first entry number; and a QoS override logic coupled to the QoS table and configured to modify the first 11 request packet to include the first QoS value (¶0037 discloses that in those cases, QoS 210 may add QoS information to such transactions based on a set or rules and/or a look-up table that correlates a type of transaction with a given QoS designation. The type of transaction may be determined, for example, from transaction identification information or the like. ¶0034: For example, QoS circuit 210 may determine whether the identification and/or memory address of the processed transaction has been previously received and stored in CAM 250. In response to the newly received transaction matching the original transaction, QoS circuit 210 may then append the corresponding QoS information to the processed memory transaction before transmitting it to memory controller 180).

	Regarding claim 3, the cited reference Balkan discloses all limitations of claim 1. Balkan further discloses wherein the QoS regulator is further configured to: receive a second request packet including a second attribute associated with a second completer device of the completer devices; extract the second attribute from the second request packet; identify a second QoS value based on the second attribute, the second QoS value establishing a second priority level for the second request packet based on the second attribute associated with the second completer device; and modify the second request packet to include the second QoS value such that the interconnect fabric transfers the second request packet according to the second priority level (the subject matter of this is the same like what is disclosed in claim, the only difference is that claim 1 discloses a first request, a first attribute, a first QOS, and a first priority but ¶0027, ¶0037, and ¶0039) is used wherec¶0010 discloses that the logic circuit may be configured to receive, from the interface circuit, identification information and user-defined information corresponding to a first transaction. ¶0027 discloses that peripherals 130 may transmit memory access requests … extract information (such as, for example, memory address information, identification information, and/or QoS information) from these requests). ¶0027 discloses extract information (such as, for example, memory address information, identification information, and/or QoS information) from these requests. ¶0027 discloses extracting information such as memory address information, identification information, and QoS information, which means that QOS information is related to address information, identification information. ¶0037 discloses QoS circuit 210 may receive memory transactions from cache 170 that were originated by processor complex 140 and/or by another entity that does not support QoS encoding. In those cases, QoS 210 may add QoS information to such transactions based on a set or rules and/or a look-up table that correlates a type of transaction with a given QoS designation. The type of transaction may be determined, for example, from transaction identification information. ¶0039, Fig. 3: if at 330 the QoS bypass feature is enabled, then method 300 may determine at 350 whether the identification information of the received memory transaction matches identification information stored in another buffer (e.g., QoS buffer 230). If the identification information is a match, then method 300 may retrieve the stored QoS information at 360 and attach, append, or otherwise add that information to the received memory transaction before sending it to memory controller).

Regarding claims 6 and 16, the claims are drawn to an integrated circuit and a method performing substantially the same features of claim 1. Therefore the claim is subject to the same rejection as claim 1.

	Regarding claim 8, the cited reference Balkan discloses all limitations of claim 6. However, Balkan further discloses wherein the QoS regulator is integrated into the requester device so that the first request packet outputted by the requester device already includes the first QoS value and is sent to the interconnect fabric (¶0027: alternatively, CIF 120 may examine memory access requests, extract information (such as, for example, memory address information, identification information, and/or QoS information) from these requests, and provide the extracted information to logic circuit 110).

Regarding claim 10, the cited reference Choi discloses all limitations of claim 6. However, Balkan  further discloses wherein the QoS regulator is further configured to: receive the first request packet including the first attribute associated with the completer device; extract the first attribute from the first request packet; and identify a first entry number linked to the first attribute (¶0037: In those cases, QoS 210 may add QoS information to such transactions based on a set or rules and/or a look-up table that correlates a type of transaction with a given QoS designation. The type of transaction may be determined, for example, from transaction identification information or the like).

Regarding claim 11, the claim is drawn to an integrated circuit performing substantially the same features of claim 2. Therefore the claim is subject to the same rejection as claim 2.

Regarding claim 12, the claim is drawn to an integrated circuit performing substantially the same features of claim 3. Therefore the claim is subject to the same rejection as claim 3.

Regarding claim 15, the cited reference Choi discloses all limitations of claim 6. However, Balkan  further discloses wherein the interconnect fabric further comprises a point of coherency queue (POCQ) that services requests in a sequential order, each cache memory being a portion of a distributed shared cache(¶0039 and Fig. 3 disclose if at 330 the QoS bypass feature is enabled, then method 300 may determine at 350 whether the identification information of the received memory transaction matches identification information stored in another buffer (e.g., QoS buffer 230). If the identification information is a match, then method 300 may retrieve the stored QoS information at 360 and attach, append, or otherwise add that information to the received memory transaction before sending it to memory controller 180 at 340.).

Regarding claim 17, the cited reference Choi discloses all limitations of claim 16. However, Balkan  further wherein modifying the first request packet to include the first QoS value includes inserting the first QoS value into the first request packet. (¶0039 and  Fig. 3 disclose if at 330 the QoS bypass feature is enabled, then method 300 may determine at 350 whether the identification information of the received memory transaction matches identification information stored in another buffer (e.g., QoS buffer 230). If the identification information is a match, then method 300 may retrieve the stored QoS information at 360 and attach, append, or otherwise add that information to the received memory transaction before sending it to memory controller 180 at 340.).

Regarding claim 19, the cited reference Choi discloses all limitations of claim 16. However, Balkan  further wherein extracting the first attribute from the first request packet includes extracting a page attribute or a memory address associated with the first completer device (¶0027: alternatively, CIF 120 may examine memory access requests, extract information (such as, for example, memory address information, identification information, and/or QoS information) from these requests, and provide the extracted information to logic circuit 110.).

Regarding claim 20, the claim is drawn to a method performing substantially the same features of claim 2. Therefore the claim is subject to the same rejection as claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Balkan et al (US20120159088), in view of Choi et al (US20140376555).

Regarding claim 4, the cited reference Balkan discloses all limitations of claim 3. However, Balkan does not explicitly teach wherein the first completer device has different operating capabilities from the second completer device, and wherein the second priority level is different from the first priority level.
In an analogous art Choi teaches wherein the first completer device has different operating capabilities from the second completer device, and wherein the second priority level is different from the first priority level (¶0263 discloses that each virtual machine 411 generates a data flow according to a service (web server, file server, video server, cloud server, corporate finance, financing, securities, etc.) that the corresponding virtual machine provides, and each data flow has different QoS priority).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine/incorporate the teachings of Choi where performance deterioration is minimized, thereby minimizing delay and processing overheads, while increasing throughput.

Regarding claim 5, the combination of Balkan and Choi discloses all limitations of claim 4.Choi further discloses wherein the first completer device is a dynamic random access memory (DRAM) device, the second completer device is a storage class memory (SCM) device, and the requester devices include a processor (Fig. 1 discloses communication between virtual machines through a switch where the virtual machines may share hardware resources of virtualized servers, such as CPU, memory, and storage).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462